DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 1-19 and 21-27 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 05/01/2020 and 11/24/2020 have been taken into account.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21-26 have been considered but are moot because the arguments do not apply to the new grounds of rejection, necessitated by the amendment dated 12/01/2020. 

Response to Amendment
In the amendment dated 12/01/2020, the following has occurred: Claims 1, 5-6, 8, 16, 18, and 25-26 have been amended; No claims has been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 4 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 12 each contain limitations regarding the angling of the sidewalls with respect to the base, which has already been included in the amendment made to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nanbu (JP 2000-303638) in view of Kobayashi (JP 2009-185599).  
Regarding Claim 1, Nanbu discloses a standing seam mounting device comprising: a mounting body (Nanbu: Fig. 7; 4); a slot (Nanbu: Annotated Fig. 7; S) extending into the mounting body and defined by a first slot sidewall (Nanbu: Fig. 7; 33b), a second slot sidewall (Nanbu: Fig. 7; 33a), and a slot base (Nanbu: Annotated Fig. 7; B) extending between the first and second slot sidewalls, wherein the first slot sidewall comprises a slanted portion disposed other than in parallel relation to the second slot sidewall, wherein the first slot sidewall (Nanbu: Fig. 7), and wherein the slot is configured to receive at least part of a standing seam of a panel assembly; at least one bore (Nanbu: Annotated Fig. 7; O) extending into the mounting body through the second slot sidewall and into the slot, the bore extending along an axis that is oriented to intersect the slanted portion of the first slot sidewall (Nanbu: Fig. 7; [0024]).
Nanbu fails to disclose a second slot sidewall that is approximately perpendicular to the slot base, and at least one threaded hole extending into an upper surface of the mounting body. However, Kobayashi teaches a second slot sidewall (Kobayashi: Fig. 2; 12) that is approximately perpendicular to a slot base (Kobayashi: Fig. 2; 11), and at least one threaded hole (Kobayashi: Fig. 1; 11a) extending into an upper surface of a mounting body
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the second sidewall and base in Nanbu with the right-angled sidewall and threaded hole from Kobayashi, respectively, with a reasonable expectation of success, in order to provide a side surface specifically folded down at a right angle from a base to create a cross section able to receive a structure, and a threaded means of receiving a fixture for attaching an object (Kobayashi: [0019]), thereby enabling the fixture to be replaced or the device to be disassembled for transport.
Regarding Claim 2, Nanbu, as modified, teaches the standing seam mounting device of claim 1, wherein the mounting body (Nanbu: Fig. 7; 4) is of a one-piece construction.
Regarding Claim 3, Nanbu, as modified, teaches the standing seam mounting device of claim 1, wherein the first and second slot sidewalls (Nanbu: Fig. 7; 33a, 33b) each comprise a planar section.
Claim 4, Nanbu, as modified, teaches the standing seam mounting device of claim 1, wherein the slanted portion of the first slot sidewall (Nanbu: Fig. 7; 33b) is oriented at a first angle to the slot base (Nanbu: Annotated Fig. 7; B), wherein the second slot sidewall (Nanbu: Fig. 7; 33a) is oriented at a second angle to the slot base, and wherein the first and second angles are different.
Regarding Claim 5, Nanbu, as modified, teaches the standing seam mounting device of claim 4, wherein the first angle is an oblique angle (Nanbu: Fig. 7).
Regarding Claim 7, Nanbu, as modified, teaches the standing seam mounting device of claim 1, wherein the slanted portion of the first slot sidewall (Nanbu: Fig. 7; 33b) extends both away from the slot base (Nanbu: Annotated Fig. 7; B) and away from a reference plane that intersects the slot base and is both disposed between and spaced from each of the first and second slot sidewalls (Nanbu: Fig. 7; 33a, 33b), and wherein the second slot sidewall (Nanbu: Fig. 7; 33a) includes a planar portion that is at least substantially parallel to the reference plane.
Regarding Claim 8, Nanbu, as modified, teaches the standing seam mounting device of claim 1, wherein the axis of the bore (Nanbu: Annotated Fig. 7; O) is oriented at an oblique angle to the slanted portion of the first slot sidewall (Nanbu: Fig. 7; 33b). 
Regarding Claim 9, Nanbu, as modified, teaches the standing seam mounting device of claim 1, further comprising: a first nose (Nanbu: Fig. 7; 35b) that extends from a lower portion the first slot sidewall (Nanbu: Fig. 7; 33b) at least generally in a direction in which the second slot sidewall (Nanbu: Fig. 7; 33a) is spaced from the first slot sidewall.
Regarding Claim 10, Nanbu, as modified, teaches the standing seam mounting device of claim 1, wherein the first slot sidewall (Nanbu: Fig. 7; 33b) and the second slot sidewall (Nanbu: Fig. 7; 33a) terminate at different elevations when a depth of the slot extends in a vertical dimension. [Note: As the sidewalls in Nanbu have curved and slanted lower ends, the elevations at which they terminate vary.] 
Claim 11, Nanbu, as modified, teaches the standing seam mounting device of claim 1, wherein the first slot sidewall (Nanbu: Fig. 7; 33b) extends from a first edge (Nanbu: Annotated Fig. 7; E1) to the slot base (Nanbu: Annotated Fig. 7; B), wherein the second slot sidewall (Nanbu: Fig. 7; 33a) extends from a second edge (Nanbu: Annotated Fig. 7; E2) to the slot base, wherein the first edge of the first slot sidewall is spaced from the slot base by a first distance measured in a first dimension, wherein the second edge of the second slot sidewall is spaced from the slot base by a second distance measured in the first dimension, and wherein the second distance is less than the first distance (see note). [Note: As the first dimension can be the length of the sidewalls between the respective edges and because the first sidewall of Nanbu is longer than the second, it reads on the claim.]
Regarding Claim 12, Nanbu, as modified, teaches the standing seam mounting device of claim 1, wherein the mounting body (Nanbu: Fig. 7; 4) comprises lower surface oppositely disposed from the upper surface (Nanbu: Fig. 7; 7), wherein the upper surface comprises a flat section, wherein the lower surface comprises the slot (Nanbu: Annotated Fig. 7; S), wherein the slanted portion of the first slot sidewall (Nanbu: Fig. 7; 33b) extends from the slot base in a direction that is away from the second slot sidewall (Nanbu: Fig. 7; 33b), and wherein at least a portion of the second slot sidewall is oriented at least substantially orthogonal to the flat section of the upper surface.
Regarding Claim 13, Nanbu, as modified, teaches the standing seam mounting device of claim 12, wherein the first slot sidewall (Nanbu: Fig. 7; 33b) terminates in a first nose (Nanbu: Fig. 7; 35b) that extends in a direction that the second slot sidewall (Nanbu: Fig. 7; 33a) is spaced from the first slot sidewall.
Regarding Claim 14, Nanbu, as modified, teaches the standing seam mounting device of claim 13, wherein the first slot sidewall (Nanbu: Fig. 7; 33b) extends from a first edge (Nanbu: Annotated Fig. 7; E1) to the slot base (Nanbu: Annotated Fig. 7; B), wherein the second slot sidewall (Nanbu: Fig. 7; 33a) extends from a second edge to the slot base, wherein (Nanbu: Fig. 7; 35b) comprises the first edge, wherein the first edge of the first slot sidewall is spaced from the flat section of the upper surface by a first distance measured in a first dimension, wherein the second edge (Nanbu: Annotated Fig. 7; E2) of the second slot sidewall is spaced from the flat section of the upper surface by a second distance measured in the first dimension, and wherein the second distance is less than the first distance (see claim 11 note).
Regarding Claim 15, Nanbu, as modified, teaches the standing seam mounting device of claim 13, wherein the second slot sidewall (Nanbu: Fig. 7; 33a) extends from a second edge to (Nanbu: Annotated Fig. 7; E3) the slot base (Nanbu: Annotated Fig. 7; B), wherein the first nose (Nanbu: Fig. 7; 35b) of the first slot sidewall (Nanbu: Fig. 7; 33b) is spaced from the fiat section of the upper surface by a first distance measured in a first dimension that is orthogonal to the flat section, wherein the second edge of the second slot sidewall is spaced from the flat section of the upper surface by a second distance measured in the first dimension, and wherein the second distance is less than the first distance (see note). [Note: The indicated second edge of Nanbu is located at the same position of the end of its nose and as the nose extends vertically below the second edge due to its curve, the structure of Nanbu reads on the claim.]

    PNG
    media_image1.png
    936
    577
    media_image1.png
    Greyscale

I: Nanbu; Annotated Fig. 7

Claims 6, 16-19, and 21-26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nanbu (JP 2000-303638) in view of Kobayashi (JP 2009-185599) as applied to claim 1 above, and further in view of Sakata et al. (JP 2000-120235).
Regarding Claim 6, Nanbu, as modified, teaches the standing seam mounting device of claim 1, but fails to disclose a recess in the slanted portion of the first slot sidewall, wherein the axis of the bore extending through the second slot sidewall intersects the recess.
However, Sakata teaches a recess (Sakata: Fig. 1; 31) in a slanted portion of a first slot sidewall (Sakata: Fig. 1; 21). [Note: The axis of the bore in Nanbu would intersect the recess taught by Sakata.]
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the first sidewall in Nanbu with the recess from Sakata, with a reasonable expectation of success, in order to provide a means of reinforcing the first sidewall structure, thereby increasing its strength (Sakata: [0017]).

Regarding Claim 16, Nanbu discloses a standing seam mounting device comprising: a one-piece mounting body (Nanbu: Fig. 7; 4) comprising an upper surface (Nanbu: Fig. 7; 7) and an oppositely disposed lower surface, wherein the upper surface comprises a first flat section, wherein the lower surface comprises a slot (Nanbu: Annotated Fig. 7; S) defined by a first slot sidewall (Nanbu: Fig. 7; 33b), a second slot sidewall (Nanbu: Fig. 7; 33a), and a slot base (Nanbu: Annotated Fig. 7; B) that extends between the first and second slot sidewalls, wherein a slanted portion of the first slot sidewall extends from the slot base in a direction that is away from the second slot sidewall, wherein the first slot sidewall comprises a nose (Nanbu: Fig. 7; 35b) that extends in a direction in which the second slot sidewall is spaced from the first slot sidewall; at least one fastener (Nanbu: Fig. 7; 36) extendable through a bore in the second slot sidewall and toward the slot.
(Kobayashi: Fig. 2; 12) that is oriented at least substantially orthogonal to a reference plane that contains a first flat section of an upper surface (Kobayashi: Fig. 2; 11); and at least one mounting fastener (Kobayashi: Fig. 1; 3B) extendable through the upper surface and into a mounting body. [Note: See the rejection of claim 1 for motivation.]
Furthermore, fails to disclose a first slot sidewall including a recess positioned opposite to the bore. However, Sakata teaches a first slot sidewall (Sakata: Fig. 1; 21) including a recess (Sakata: Fig. 1; 31) positioned opposite to a second sidewall. [Note: The axis of the bore in Nanbu would intersect the recess taught by Sakata.]

Regarding Claim 17, Nanbu, as modified, teaches the standing seam mounting device of claim 16, wherein the first and second slot sidewalls (Nanbu: Fig. 7; 33a, 33b) each comprise a planar section.
Regarding Claim 18, Nanbu, as modified, teaches the standing seam mounting device of claim 16, wherein a first angle exists between the slot base (Nanbu: Annotated Fig. 7; B) and the slanted portion of the first slot sidewall (Nanbu: Fig. 7; 33b), wherein a second angle exists between the slot base and the planar portion of the second slot sidewall (Nanbu: Fig. 7; 33a), and wherein the first and second angles are of different magnitudes. 
Regarding Claim 19, Nanbu, as modified, teaches the standing seam mounting device of claim 18, wherein the first angle is greater than the second angle (Nanbu: Fig. 7).
Regarding Claim 21, Nanbu, as modified, teaches the standing seam mounting device of claim 16, wherein a reference plane intersects the slot base (Nanbu: Annotated Fig. 7; B), and is disposed between and is spaced from each of the first and second slot sidewalls (Nanbu: Fig. 7; 33a, 33b), wherein the slanted portion of the first slot sidewall extends both away from the slot base and away from the reference plane, and wherein the planar portion of the second slot sidewall is at least substantially parallel to the reference plane (Nanbu: Fig. 7).
Regarding Claim 22, Nanbu, as modified, teaches the standing seam mounting device of claim 16, wherein a spacing between the first slot sidewall (Nanbu: Fig. 7; 33b) and the second slot sidewall (Nanbu: Fig. 7; 33a) progressively and continually increases proceeding away from the slot base for at least a substantial portion of a height of each of the first and second slot sidewalls. 
Regarding Claim 23, Nanbu, as modified, teaches the standing seam mounting device of claim 16, wherein the first slot sidewall (Nanbu: Fig. 7; 33b) and the second slot sidewall (Nanbu: Fig. 7; 33a) terminate at different elevations when a depth of the slot extends in a vertical dimension.  
Claim 24 is rejected, as set forth in the rejection of claim 11.
Claim 25 is rejected, as set forth in the rejection of claim 14.
Regarding Claim 26, Nanbu, as modified, teaches the standing seam mounting device of claim 16, wherein the second slot sidewall (Nanbu: Fig. 7; 33a) extends from a second edge (Nanbu: Annotated Fig. 7; E3) to the slot base, wherein the nose (Nanbu: Fig. 7; 35b) of the first slot sidewall (Nanbu: Fig. 7; 33b) is spaced from the first flat section of the upper surface (Nanbu: Fig. 7; 7) by a first distance measured in a first dimension that is orthogonal to the first flat section, wherein the second edge of the second slot sidewall is spaced from the first flat section of the upper surface by a second distance measured in the first dimension, and wherein the second distance is less than the first distance (see claim 15 note). 

Allowable Subject Matter
Claim 27 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.L.M/Examiner, Art Unit 3631  

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631